DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

2.	The Information Disclosure Statement filed on September 23, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Objections
3.	Claim 17 is objected to because of the following informalities:
Re claim 17, line 1: replace, “An system” with --A system--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 2, 5-14, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirayama et al (2018/0101089), hereinafter Hirayama.
	With respect to claims 1, 10, and 17, Hirayama discloses in paragraphs 0060-0062, an industrial automation component (figure 1 shows a plurality of components), comprising: a display (17) configured to render image data and to maintain presentation of image data in absence of power (A content of the error display may be maintained, as it is, by the function of the nonvolatile display device 17 even in a case where the 
	With respect to claims 2 and 12, figure 1 illustrates the power source unit 11. Paragraphs 0040 and 0042 disclose the power source unit supplying power to the control system and using the power from the power source to control one or more operations of the industrial automation component; and using the power from the power source to adjust the image data rendered by the display.
With respect to claims 5, 6, and 18, figure 8 illustrates the image data is indicative of one or more instructions for addressing the error (shows contact information or URL of service department). The figure further illustrates causing the display to render image data that comprises a visualization configured to cause a computing device to access a database to retrieve information associated with the error.
With respect to claims 7 and 11, paragraph 0062 and figure 8(d) disclose the industrial automation component, wherein the visualization comprises a QR code or a barcode.

With respect to claim 9, paragraphs 0051 and 0060 disclose the system comprising a power storage device, wherein the control system is configured to perform operations comprising: receiving a voltage from the power storage device when the external power is unavailable; using the voltage to retrieve the condition of the industrial automation component from the storage component; and using the voltage to cause the display to render updated image data based on the condition.
With respect to claim 13, paragraphs 0042, 0045, 0060, and 0072-0073 disclose the industrial automation component, wherein the control system is configured to perform operations comprising powering down the industrial automation component to electrically decouple the industrial automation component from the power source, and wherein the display is configured to maintain presentation of image data while the industrial automation component is powered down.
	With respect to claims 14 and 16, figures 4 and 5 illustrate the industrial automation component, wherein the control system is configured to perform operations comprising identifying an additional error associated with an additional industrial .
Allowable Subject Matter
6.	Claims 3, 4, 15, 16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s reason for allowance: Although Hirayama teaches persistent displays of industrial automation components light source mechanism of a barcode scanner, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 6-16 of the present claimed invention. Specifically, prior art fails to teach the claimed system, wherein the display comprises a plurality of electrodes positioned at opposite sides of a container enclosing one or more charged particles submerged within a fluid, and wherein the control system is configured to use the external power to adjust a set of charges of the plurality of electrodes to adjust one or more positions of the charged particles within the container and render the image data; the system wherein the control system is configured to perform operations comprising: monitoring a trend of the external power over a block of time; determining the trend indicates that the external power is decreasing at a rate that is greater than a threshold rate during the block of time; and identifying an additional error associated with the industrial automation component in response to determining the trend indicates that the external power is decreasing at the rate greater than the threshold rate. Prior art further fails to teach the claimed industrial automation component, wherein the control system is configured 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Ouchi (2021/0306572), Gularti et al (2018/0165814), and Critchley et al (2014/0131436).
Allyson N. Trail whose telephone number is (571) 272-2406. The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
March 24, 2022